DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-11 recite a system, claims 12-19 recite a computer implemented method (i.e. a series of steps), and claim 20 recites a non-transitory computer readable medium (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 12, and 20 recite: transmit, a current location and a current orientation; and receive, up to a predetermined number of employment locations; generate, in real-time, a first layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, configured to: determine a location of the balloon within the first layer based on the employment location, the current location of the, and the current orientation; and determine a size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time; and configured to (present) in real-time, wherein the location and the size of each of the balloons indicate the employment locations to the employment candidate; and collect, the current location and the current orientation of the; identify up to the predetermined number of the employment locations based on, at least in part, the current location and the current orientation, wherein each of the employment locations corresponds with one or more employment postings; and transmit, the employment locations.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to gather information about local hiring opportunities and present information to a job seeker such as the location of such opportunities. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A system for providing location-based augmented reality for an employment candidate, the system comprising: a mobile device comprising: a camera to collect video; a communication module; a wireless communication, a mobile device; memory configured to store an employment app; a processor configured to execute the employment app; a first computer-generated layer; a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a remote server.
Claim 12: a communication module; a wireless communication, a mobile device; memory configured to store an employment app; a processor configured to execute the employment app; a first computer-generated layer; a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a remote server; a touchscreen.
Claim 20: a computer readable medium including instructions; a communication module; a wireless communication, a mobile device; memory configured to store an employment app; a processor configured to execute the employment app; a first computer-generated layer; a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a remote server.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as 

The dependent claims 2-11 and 13-19 further narrow the abstract idea recited in the independent claims 1, 12, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Claims 2-11 and 13-19 are directed towards further narrowing the abstract idea of presenting details to an individual regarding a current employment opportunity such as its location and match the employment opportunity to a user based on their preferences.

Claims 4 and 15 further recites the additional elements of a radial map which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.
Claim 16 further recites the additional elements of a second computer generated layer and a second AR interface which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.
Claim 17 further recites the additional elements of a third computer generated layer and a third AR interface which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-20 are rejected under U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (US 2020/0005220) in view of Ozaki (US 2013/0286206).
Claims 1, 12, and 20: Hood discloses (Claim 1) a system for providing location-based augmented reality for an employment candidate, the system comprising: (Claim 12) a method for providing location-based augmented reality for an employment candidate, the method comprising: (Claim 20) a computer readable medium including instructions which, when executed, cause a mobile device to: a mobile device comprising: a camera to collect video (Paragraph [0067] in an embodiment the recommendation algorithm may match and place job opening data on a map, including all available tags and make information available by augmented reality user devices, for example user mobile devices (the examiner notes that any current mobile device capable of augmented reality would include a camera capable of collecting video)). And receive, via wireless communication, up to a predetermined number of employment locations; memory configured to store an employment app; a processor configured to execute the employment app to (Paragraph [0009-0017]; [0043]; Fig. 1, in an aspect an embodiment of the present disclosure provides a method for identifying at least one job opening provided by at least one recruiter company and presenting the at least one job opening to at least one job seeker. An executable code of a device could be a single instruction or many instructions over several different code segments among different applications and across several memory devices). Identify up to the predetermined number of the employment locations based on, at least in part, the current location and the current orientation of the mobile device, wherein each of the employment locations corresponds with one or more employment postings and transmit, via wireless communication, the employment locations to the mobile device (Paragraph [0009-0017]; [0043]; [0064-0067]; Fig. 1, in an aspect an embodiment of the present disclosure provides a method for identifying at least one job opening provided by at least one recruiter company and presenting the at least one job opening to at least one job seeker. An executable code of a device could be a single instruction or many instructions over several different code segments among different applications and across several memory devices. In an embodiment identification of the at least one job opening may include traditional method of identifying job openings, such as data harvested from third party databases. In an embodiment the recommendation algorithm may match and place job opening data on a map, including all available tags and make information available by augmented reality user devices, for example user mobile devices).
However, Hood does not disclose a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device.
In the same field of endeavor of providing information via augmented reality Ozaki teaches a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations (Paragraph [0007-0010]; [0061]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location). The employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location). And generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has And a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile 
Claims 2 and 13: Modified Hood discloses the system as per claim 1 and the method as per claim 12. However, Hood does not disclose wherein the processor of the mobile device is configured to execute the employment app to dynamically adjust, in real-time, the display locations and the display sizes of the balloons of the first AR interface based on detected movement of the mobile device.
In the same field of endeavor of providing information via augmented reality Ozaki teaches wherein the processor of the mobile device is configured to execute the employment app to dynamically adjust, in real-time, the display locations and the display sizes of the balloons of the first AR interface based on detected movement of the mobile device (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile 
Claims 3 and 14: Modified Hood discloses the system as per claim 1 and the method as per claim 12. However, Hood does not disclose wherein each of the balloons includes text identifying the distance to the corresponding employment location.
In the same field of endeavor of providing information via augmented reality Ozaki teaches wherein each of the balloons includes text identifying the distance to the corresponding employment location (Paragraph [0007-0010]; [0102]; [0136]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: 
Claims 4 and 15: Modified Hood discloses the system as per claim 1 and the method as per claim 12. However, Hood does not disclose wherein the first computer-generated layer further includes a radial map located near a corner of the first AR interface, wherein the radial map includes: a center corresponding to the current location of the mobile device; a sector that identifies the current orientation of the mobile device; and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device.
In the same field of endeavor of providing information via augmented reality Ozaki teaches wherein the first computer-generated layer further includes a radial map located near a corner of the first AR interface, wherein the radial map includes: a center corresponding to the current location of the mobile device; a sector that identifies the current orientation of the mobile device; and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by 
Claim 16: Modified Hood discloses the method as per claim 12. Hood further discloses further including, in response to identifying that the employment candidate selected one of the balloons via the touchscreen: collecting information for each of the employment postings at the employment location corresponding with the selected balloon; generating, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon (Paragraph [0009-0017]; [0043]; Fig. 1, in an aspect an embodiment of the present disclosure provides a method for identifying at least one job opening provided by at least one recruiter company and presenting the at least one job opening to at least one job seeker. An executable code of a device could be a single instruction or many instructions over several different code segments among different applications and across several memory devices). 
However, Hood does not disclose generating, in real-time, a second AR interface by overlaying the second computer-generated layer onto the video captured by the camera; and displaying, in real-time, the second AR interface via the touchscreen.
In the same field of endeavor of providing information via augmented reality Ozaki teaches generating, in real-time, a second AR interface by overlaying the second computer-generated layer onto the video captured by the camera; and displaying, in real-time, the second AR interface via the touchscreen (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the 
Claim 17: Modified Hood discloses the method as per claim 16. However, Hood does not disclose further including, in response to identifying that the employment candidate selected one of the summaries via the touchscreen: generating, in real-time, a third computer-generated layer that includes a submit button, a directions button, and a detailed description of a selected employment posting corresponding with the selected summary; generating, in real-time, a third AR interface by overlaying the third computer-generated layer onto the video captured by the camera; and displaying, in real-time, the third AR interface via the touchscreen.
In the same field of endeavor of providing information via augmented reality Ozaki teaches further including, in response to identifying that the employment candidate selected one of the summaries via the touchscreen: generating, in real-time, a third computer-generated layer that includes a submit button, a directions button, and a detailed description of a selected employment posting corresponding with the selected summary; generating, in real-time, a third AR interface by overlaying the third computer-generated layer onto the video captured by the camera; and displaying, in real-time, the third AR interface via the touchscreen (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via 
Claim 19: Modified Hood discloses the method as per claim 17. However, Hood does not disclose further including determining and presenting directions to the employment candidate for traveling from the current location to the selected employment location in response to identifying that the employment candidate selected the directions button via the touchscreen.
In the same field of endeavor of providing information via augmented reality Ozaki teaches further including determining and presenting directions to the employment candidate for traveling from the current location to the selected employment location in response to identifying that the employment candidate selected the directions button via the touchscreen (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by .
Claims 5-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (US 2020/0005220) in view of Ozaki (US 2013/0286206) further in view of McGovern (US 2014/0180948).
Claim 5: Modified Hood discloses the system as per claim 1. However, Hood does not disclose wherein the processor of the mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the processor of the mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device (Paragraph [0007-0010]; [0042-0045]; [0069]; Fig. 1, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as 
Claim 6: Modified Hood discloses the system as per claim 5. However, Hood does not disclose wherein the employment preferences include a preferred employment title, a preferred income level, a preferred employment region, and a preferred maximum commute distance. 
In the same field of endeavor of providing job recommendations McGovern teaches wherein the employment preferences include a preferred employment title, a preferred income level, a preferred employment region, and a preferred maximum commute distance
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 7: Modified Hood discloses the system as per claim 5. However, Hood does not disclose wherein the remote server is configured to generate a candidate profile based on, at least in part, the employment preferences collected by the employment app.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the remote server is configured to generate a candidate profile based on, at least in part, the employment preferences collected by the employment app (Paragraph [0007-0010]; [0042-0045]; [0069]; Fig. 1, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 8: Modified Hood discloses the system as per claim 7. Hood further discloses wherein the remote server is configured to generate the candidate profile further based on at least one of search history within the employment app and social media activity of the employment candidate (Paragraph [0064] in an embodiment identification of the at least one job opening may include but not limited to the traditional methods of identifying job openings, such as data harvested from third party databases. In this embodiment, the data harvested includes information such as social media traits and so forth).
Claim 9: Modified Hood discloses the system as per claim 5. However, Hood does not disclose wherein the remote server is configured to calculate a match score for each of a plurality of employment postings, wherein the match score indicates a likelihood that the employment candidate is interested in the employment posting.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the remote server is configured to calculate a match score for each of a plurality of employment postings, wherein the match score indicates a likelihood that the employment candidate is interested in the employment posting (Paragraph [0007-0010]; [0042-0045]; [0069]; Figs. 1 and 14, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 10: Modified Hood discloses the system as per claim 9. However, Hood does not disclose wherein the remote server is configured to determine the employment locations of the employment postings for the first AR interface further based on the match scores of the plurality of employment postings.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the remote server is configured to determine the employment locations of the employment postings for the first AR interface further based on the match scores of the plurality of employment postings (Paragraph [0007-0010]; [0042-0045]; [0069]; Figs. 1 and 20, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences 
Claim 11: Modified Hood discloses the system as per claim 10. However, Hood does not disclose wherein the match score of each of the employment postings identified by the remote server is greater than a predetermined threshold.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the match score of each of the employment postings identified by the remote server is greater than a predetermined threshold (Paragraph [0007-0010]; [0042-0045]; [0069]; Fig. 1, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as 
Claim 18: Modified Hood discloses the method as per claim 17. However, Hood does not disclose further including submitting a resume to an employer for the selected employment posting in response to identifying that the employment candidate selected the submit button via the touchscreen.
In the same field of endeavor of providing job recommendations McGovern teaches further including submitting a resume to an employer for the selected employment posting in response to identifying that the employment candidate selected the submit button via the touchscreen (Paragraph [0174-0176] a formatted document representing a job seeker’s resume is automatically sent to employee seekers).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match 

Therefore, claims 1-20 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Min (US 2014/0354688) Augmented reality information providing apparatus and method.
Ruiz (US 2019/0188648) Recruitment and networking mobile application.
Kumar (US 2019/0205647) Systems and method for integrated augmented reality.
Nguyen (US 2014/0330733) Systems and methods for graphical display of geographic date for employment opportunities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689